internal_revenue_service number release date index number ------------------------------------------------------------ ------ ------------------- ------------------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc fip plr-135510-14 date date legend fund ---------------------------------------------------------- -------------------------------------------------------------------- fund - ---------------------------------------------------------- --------------------------------------------------------- -------------------------------------------------------------------------------- fund ----------------------------------------------------------- --------------------------------------------------------- -------------------------------------------------------------------------------- state -------------------- dear --------------- this responds to the request dated date for a ruling that income of fund fund and fund collectively funds from cpi swaps defined below is other income derived with respect to funds’ respective businesses of investing in stock and securities within the meaning of sec_851 of the internal_revenue_code_of_1986 as amended the code facts each fund is a state business_trust registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended the act fund sec_1 and invest in municipal_bonds and fund invests in preferred securities each fund has an investment objective that includes an inflation hedge overlay the purpose of which is to preserve the purchasing power of plr-135510-14 invested principal to achieve that objective funds intend to enter into swaps the payouts of which reference the consumer_price_index - all urban consumers cpi-u non-seasonally adjusted cpi swaps the cpi-u is a measure of the average change over time in the price paid_by urban consumers for a standard basket of goods and services and is published by the u s bureau of labor statistics on a monthly basis the cpi swaps will be fixed maturity instruments in which the funds receive or make a single payment representing the difference between the realized rate of inflation as measured by the index over the life of the swap and the rate that fairly represents inflation expectations on the date the swap is entered into multiplied by the notional amount each fund has elected and qualified as a regulated_investment_company ric under subchapter_m of the code each fund has provided the representations set forth below for purposes of these representations a hedged security means a security the return of which has no component of inflation protection the term hedged security therefore excludes for example a treasury inflation protected security and certain variable rate instruments the notional amount of the fund’s cpi swaps will not exceed an amount the bonds and preferred securities that the cpi swaps are intended to hedge the total notional amount of the fund’s cpi swaps will not exceed an amount reasonably calculated to reduce the fund’s level of inflation risk with respect to its investment in the fund’s hedged securities reasonably calculated to equal the total fair_market_value of the fund’s hedged securities qualify as securities under sec_851 seeking to enter into the cpi swaps substantially contemporaneously with the acquisition of the securities in its portfolio the books_and_records of the fund will provide the date of each acquisition of a security and the substantially contemporaneous date on which the fund entered into the related cpi swap the fund will continue to monitor the hedge strategy to make adjustments to the cpi swaps to take into account changes with respect to the portfolio of hedged securities consistent with these representations and inflation on hedged securities the fund enters into cpi swaps primarily to manage or reduce the effects of the fund will implement its inflation hedge strategy at the portfolio level by law sec_851 of the code defines a ric in part as a domestic_corporation registered under the act as a management company plr-135510-14 sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources such income is referred to as qualifying_income prior to the enactment of the tax_reform_act_of_1986 the act sec_851 identified qualifying_income as dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stocks or securities sec_851 did not contain its own definition of the term securities but sec_851 provided that for the purpose of sec_851 the asset diversification test a ll other terms shall have the same meaning as when used in the act the act expanded the meaning of qualifying_income under sec_851 by adding an explicit cross-reference to the definition of securities in the act gains from the sale_or_other_disposition of foreign_currencies and an other income provision as so amended qualifying_income under sec_851 includes in relevant part - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general sec_851 of the code was redesignated as sec_851 by the american_jobs_creation_act_of_2004 pub_l_no sec_331 plr-135510-14 any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing analysis in analyzing whether a derivative financial_instrument generates qualifying_income under the other income clause of sec_851 we examine the relationship between the item_of_income and the ric’s business of investing in stock securities or currencies funds represent that the bonds and preferred securities they hold are securities under sec_851 and that their positions in cpi swaps are reasonably calculated to reduce their inflation risk with respect to hedged securities based on the representations provided the payments that funds expect to receive from cpi swaps and the expected corresponding decrease in the inflation-adjusted value of fund’s direct investment in hedged securities demonstrate the requisite relationship between the income generated by each fund’s positions in cpi swaps and the fund’s business of investing in stock and securities in amending sec_851 in congress inserted parenthetical language that specifically listed income including but not limited to gains from options futures or forward contracts as types of income that may be other income derived with respect to a ric’s business of investing in stock securities or currencies emphasis added congress has explained that the favorable ric tax provisions are intended for passive investment entities that do not engage in active business staff of j comm on taxation general explanation of the tax_reform_act_of_1986 pincite jcs-10-87 the legislative_history suggests that a ric’s investments should be limited to income from stocks and securities as opposed to other_property first income qualifying under sec_851 should be limited to income from property_held_for_investment as opposed to property_held_for_sale to customers in the ordinary course of business second income qualifying under sec_851 should be limited to income from stocks and securities as opposed to other_property cong rec remarks from senator armstrong inserting letter of j roger mentz acting assistant secretary_of_the_treasury tax policy dated date to rep flippo the cpi-u the referent for the cpi swaps is a commonly used measure of inflation and based on the facts and representations set forth above the cpi swaps plr-135510-14 will be used to reduce inflation risk with respect to hedged securities investments that are securities for purposes of sec_851 conclusion we rule for each fund that income and gain from the cpi swaps described herein is other income derived with respect to its business of investing in stock and securities within the meaning of sec_851 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed whether each fund otherwise qualifies as a ric under part l of subchapter_m of chapter of the code whether funds’ investments are securities under sec_851 or whether gains generated by funds’ cpi swaps may also be qualifying_income from the sale_or_other_disposition of stock_or_securities under sec_851 this ruling is directly only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ steven harrison branch chief branch office of associate chief_counsel financial institutions and products
